Mr. Justice Yantis delivered the opinion of the court: Claimant seeks an award of Thirty Five Dollars ($35.00) for damages resulting from an accident in the City of Waukegan, Illinois on May 4,1934. Claimant represents that he was driving westward on Liberty Street; that he stopped his automobile at the intersection of McAlester Avenue and Belvidere Street, which latter street at the time was closed to traffic; that one Edward Manoian, an employee of the State Highway Department, was driving a State truck in an easterly direction on Belvidere Street, approaching the intersection of same with McAlester Avenue and Liberty Street; that the driver of the State truck was driving at a reckless rate of speed and failed to exercise reasonable and ordinary care, disregarded the obstruction, lost control of the truck and skidded about forty feet into claimant’s automobile where the latter stood at the stop sign at Belvidere Street. The Attorney General on behalf of the State has filed a motion to dismiss the claim for the reason that there is no legal basis of liability by which the State can be held liable for the negligence of its agents and employees. Such is the rule unless there is a statute making the State liable. There is no such statute in this State and the motion of the Attorney General is granted. See Derby vs. State, 7 C. C. R. 145 and Chumbler, etc. vs. State, 6 C. C. R. 138. The court is reluctant to deny the claim because, if the facts are as represented in the complaint, the driver of the State truck should be held responsible. This however does not authorize this court to grant an award against the State in settlement of damages resulting from the negligent acts of such employee, and the claim is therefore dismissed.